490 P.2d 777 (1971)
Jerry Allen ROYAL, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-16609.
Court of Criminal Appeals of Oklahoma.
October 26, 1971.
Wayne Falkenstein, Kingfisher, for plaintiff in error.
Larry Derryberry, Atty. Gen., Yvonne Sparger, Asst. Atty. Gen., for defendant in error.
BUSSEY, Presiding Judge.
Jerry Allen Royal, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Kingfisher County, Oklahoma for the offense of Entering Upon Premises With Intent to Steal or Remove Copper Wire From Appurtenance Thereon. His punishment was fixed at one (1) year imprisonment and from said judgment and sentence, a timely appeal has been perfected to this Court.
We do not deem it necessary to recite the statement of facts, in this case must be reversed because of the improper admission of the Affidavit and Search Warrant. This Court has repeatedly held that as the recitations of the Affidavit and of the Search Warrant were with reference to the offense charged, admission of the Affidavit and Search Warrant as independent evidence was prejudicial error. Wagner v. State, 68 Okl.Cr. 447, 99 P.2d 161 (1940); Williams v. State, 34 Okl.Cr. 359, 246 P. 895; Weeks v. State, 41 Okl.Cr. 95, 270 P. 858; Bruner v. State, 44 Okl.Cr. 425, 281 P. 319; Ford v. State, 45 Okl.Cr. 161, 282 P. 370; Barnes v. State, 56 Okl.Cr. 402, 41 P.2d 126; Lucas v. State, 56 Okl.Cr. 413, 41 P.2d 131.
The judgment and sentence is accordingly reversed and remanded for a new trial. Reversed and remanded.
BRETT and NIX, JJ., concur.